Exhibit 10.5

 

AMAG PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Stock Units:

 

 

 

 

 

Grant Date:

                          , 2013

 

 

Pursuant to the AMAG Pharmaceuticals, Inc. Third Amended and Restated 2007
Equity Incentive Plan as amended through the date hereof (the “Plan”), AMAG
Pharmaceuticals, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above. 
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.01 per share (the “Stock”) of the Company.

 

1.             Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Section 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

 

2.             Vesting of Restricted Stock Units.  The restrictions and
conditions of Section 1 of this Agreement shall lapse on the Vesting Date or
Dates specified in the following schedule so long as the Grantee remains in a
Business Relationship (as defined in Section 3 below) on such Dates.  If a
series of Vesting Dates is specified, then the restrictions and conditions in
Section 1 shall lapse only with respect to the number of Restricted Stock Units
specified as vested on such date.

 

Incremental Number of
Restricted Stock Units Vested

 

Vesting Date

                (     

)%

 

                (     

)%

 

                (     

)%

 

                (     

)%

 

 

The Administrator may at any time accelerate the vesting schedule specified in
this Section 2.

 

1

--------------------------------------------------------------------------------


 

3.             Termination of Business Relationship.

 

(a)           If the Grantee’s Business Relationship terminates for any reason
(including death or disability) prior to the satisfaction of the vesting
conditions set forth in Section 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units. Notwithstanding the
foregoing, under certain circumstances set forth in the Employment Agreement
dated as of            , 2013 by and between the Company and the Grantee (the
“Employment Agreement”), and subject to compliance by the Grantee with the
requirements of the Employment Agreement related to such circumstances, the
vesting of unvested Restricted Stock Units may be accelerated as provided in and
subject to the terms of the Employment Agreement.

 

(b)           “Business Relationship” means service to the Company or any of its
Subsidiaries, or its or their successors, in the capacity of an employee,
officer, director, consultant or advisor.  For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company and if such written approval, or applicable law, contractually obligates
the Company to continue the Business Relationship of the Grantee after the
approved period of absence (an “Approved Leave of Absence”). In the event of an
Approved Leave of Absence, vesting of Restricted Stock Units shall be suspended
(and all subsequent vesting dates shall be postponed by the length of the period
of the Approved Leave of Absence) unless otherwise provided in the Company’s
written approval of the leave of absence. For purposes hereof, a Business
Relationship shall include a consulting arrangement between the Grantee and the
Company that immediately follows termination of employment, but only if so
stated in a written consulting agreement executed by the Company.

 

4.             Issuance of Shares of Stock.  As soon as practicable following
each Vesting Date (but in no event later than two and one-half months after the
end of the year in which the Vesting Date occurs), the Company shall issue to
the Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Section 2 of this Agreement
on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

6.             Tax Withholding.  The Grantee shall, not later than the date as
of which the receipt of this Award becomes a taxable event for Federal income
tax purposes, pay to the Company or make arrangements satisfactory to the
Company for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event.  The Company shall have the authority
to cause the minimum required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the minimum withholding amount due.

 

2

--------------------------------------------------------------------------------


 

7.             Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.

 

8.             No Obligation to Continue Business Relationship.  Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Grantee’s Business Relationship, and neither the Plan
nor this Agreement shall interfere in any way with the right of the Company or
any Subsidiary to terminate the Business Relationship of the Grantee at any
time.

 

9.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Award and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

 

10.          Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Grantee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.

 

11.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business to the attention of the Company’s
Treasurer and shall be mailed or delivered to the Grantee at the address on file
with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

William K. Heiden

 

 

Title:

President and CEO

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.

 

 

Dated:

, 2013

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------